Citation Nr: 1000536	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, on a direct basis and as secondary to the service-
connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, on a direct basis 
and as secondary to the service-connected diabetes mellitus.  

4.  Entitlement to service connection for a chronic seizure 
disorder.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for prostatitis, on a 
direct basis and as secondary to in-service exposure to 
herbicides.  

7.  Entitlement to service connection for a visual disorder, 
claimed as retinopathy, dry eyes and presbyopia, on a direct 
basis and as secondary to the service-connected diabetes 
mellitus.  

8.  Entitlement to service connection for a lumbar spine 
disability.  

9.  Entitlement to service connection for a skin disorder, 
claimed as dermatitis, folliculitis and onychomycosis, on a 
direct basis and as secondary to the service-connected 
diabetes mellitus and to in-service exposure to herbicides.  

10.  Entitlement to service connection for a psychiatric 
disability other than PTSD, claimed as depression.  

11.  Entitlement to an initial disability rating for diabetes 
mellitus, currently evaluated as 10 percent disabling.  

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.  During a portion of that time, and specifically from 
June 1969 to July 1970, he served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho.  In a letter dated several days later in the same 
month, the RO in Albuquerque, New Mexico notified the Veteran 
of that determination.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO 
in Albuquerque, New Mexico.]  

In December 2008, the Veteran testified at a personal hearing 
conducted at the Albuquerque RO before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that a request for a TDIU is not a 
separate claim for benefits but, rather (when a disability 
upon which entitlement to TDIU is based has already been 
found to be service connected), is part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this regard, the Board acknowledges that, in the 
present case, the Veteran is retired from his employment as a 
wildland firefighter with the United States Forest Service 
and that the cause of his retirement is eligibility by age or 
duration of his work.  Importantly, however, a June 2007 VA 
examiner found the Veteran to have some (albeit mild) 
impairment in his daily activities as a result of his 
diabetes mellitus.  As such, the Board considers the 
Veteran's TDIU claim to be in appellate status.  

For the reasons set forth in further detail below, the issues 
of entitlement to service connection for prostatitis, a 
visual disorder, a lumbar spine disability, hypertension, and 
a psychiatric disability other than PTSD; entitlement to an 
initial increased rating for diabetes mellitus; and 
entitlement to a TDIU will be addressed in the REMAND portion 
of the decision below and are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus 
resulted in his subsequent development of coronary artery 
disease.  

2.  A skin disorder, diagnoses as folliculitis and 
onychomycosis, is shown to be caused by the service-connected 
diabetes mellitus.  

3.  Peripheral neuropathy of the Veteran's right lower 
extremity is not currently shown.  

4.  A chronic seizure disorder is not currently shown.  

5.  The Veteran has received a diagnosis of PTSD.  

6.  The Veteran did not serve in combat during his active 
duty in the Republic of Vietnam.  

7.  The Veteran's claimed in-service stressors [which include 
seeing the dead bodies of fellow servicemen who were killed 
by enemy fire in a convoy transporting weapons from Cam Ranh 
Bay to Dalat and Ban Mie Thaot and, upon subsequently 
cleaning the truck, finding pieces of flesh of those dead 
servicemen] are not corroborated by supporting evidence.  




CONCLUSIONS OF LAW

1.  Coronary artery disease is proximately due to, or the 
result of, the service-connected diabetes mellitus.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2009).  

2.  A skin disorder, diagnosed as folliculitis and 
onychomycosis, is proximately due to, or the result of, the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  

3.  Peripheral neuropathy of the right lower extremity was 
not incurred or aggravated in service and is not proximately 
due to, or the result of, the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

4.  A chronic seizure disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Cardiovascular and skin disorders.   The Board has considered 
the legislation regarding VA's duty to notify and to assist 
claimants but finds that, given the favorable action taken 
herein with regard to the Veteran's claims for cardiovascular 
and skin disorders, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Peripheral Neuropathy, Seizure Disorder, And PTSD.  In the 
present case, March 2007 and May 2007 letters notified the 
Veteran of the criteria for these service connection claims.  
In addition, these documents informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the March 2007 and May 2007 letters informed the 
Veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  As 
this correspondence was issued prior to the initial 
adjudication (and denial) of the Veteran's service connection 
claim in December 2007, no timing defect has occurred.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

The Board acknowledges that the Veteran has not been notified 
of the information and evidence necessary to support the 
secondary service connection aspect of the Veteran's 
hypertension and peripheral neuropathy claim.  To the extent 
that VA erred in not providing to the Veteran full 
38 U.S.C.A. § 5103(a)-complaint notice (including the 
specific secondary service connection criteria pertaining to 
these claims), the Board finds that the presumption of 
prejudice flowing from any such error has been rebutted.  
Significantly, in multiple statements submitted during the 
current appeal, the Veteran has expressed his belief that he 
has hypertension and peripheral neuropathy of his right leg 
as a result of his service-connected diabetes mellitus.  As 
the record shows that the Veteran has actively participated 
in presenting arguments in support of the secondary service 
connection aspect of these issues, and has in fact expressed 
his understanding of the information and evidence necessary 
to substantiate the secondary service connection aspect of 
these claims, the Board concludes that any 38 U.S.C.A. 
§ 5103(a)-complaint notice error in this case did not 
preclude him from effectively participating in the processing 
of his claim.  Thus, the Board finds such error in 
notification to be harmless.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the Veteran's peripheral neuropathy, and PTSD claims.  All 
available relevant post-service treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  In addition, all available service 
treatment records have been procured and associated with his 
claims folder.  Also, the Veteran has testified at a personal 
hearing conducted before the undersigned Acting VLJ.  

Further, the Veteran has been accorded VA examinations 
pertinent to his peripheral neuropathy, and seizure disorder 
claims.  The Board further finds that these examinations are 
adequate for evaluation purposes.  Specifically, the 
examiners reviewed the claims folder, interviewed the 
Veteran, and conducted examinations.  There is no indication 
that the examiners were not fully aware of the Veteran's past 
medical history or that they misstated any relevant fact.  

In this regard, the Board acknowledges that the Veteran has 
not been accorded a VA examination relevant to his PTSD 
claim.  Importantly, however, as the Board will explain in 
the following decision, the Veteran's purported in-service 
stressors are not of sufficient detail to verify their 
occurrence.  As the claim for service connection for PTSD is 
being denied on the basis of a lack of verified in-service 
stressors, a remand to accord the Veteran a pertinent VA 
examination is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the Veteran's hypertension, 
peripheral neuropathy, and PTSD claims is required.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, thus, proceed to consider these 
claims, based on the evidence of record.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
a cardiovascular disorder, hypertension, and an organic 
disease of central nervous system, may also be established on 
a presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2008).  

Further, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2008); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

        A.  Cardiovascular Disorder

Service treatment records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder.  
Indeed, the separation examination demonstrated a normal 
heart.  

According to post-service medical records, a private 
examination conducted in June 2002 showed no objective 
evidence of any form of structural heart disease.  In June 
2005, the Veteran sustained an anterior myocardial 
infarction.  Subsequent cardiovascular diagnoses include:  
coronary artery disease and congestive heart failure (in 
April 2007) as well as ischemic cardiomyopathy, 
arteriosclerotic cardiovascular disease, and coronary artery 
stenosis (in May 2007).  

Most recently, at the June 2007 VA diabetes mellitus 
examination, the examiner characterized the Veteran's 
cardiovascular disorder as coronary artery disease.  In 
addition, the examiner opined that this disability is a 
complication of the Veteran's diabetes.  

Of further significance to the Board is the fact that 
additional medical evidence of record supports the June 2007 
VA examiner's opinion.  Specifically, although the Veteran's 
diabetes mellitus was not found until August 2005, two months 
after his cardiovascular problems began, his diabetes likely 
existed at least several years before it was initially 
discovered.  Specifically, glucose intolerance was shown in 
April 2003.  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that competent evidence of record supports the 
conclusion that the Veteran's service-connected diabetes 
mellitus caused his coronary artery disease.  As such, 
service connection for coronary artery disease, as secondary 
to the service-connected diabetes mellitus, is granted.  




        B.  Peripheral Neuropathy Of The Right Lower Extremity

Service treatment records are negative for complaints of, 
treatment for, or findings of peripheral neuropathy of the 
Veteran's right lower extremity.  Indeed, at the separation 
examination, the Veteran's neurological system was found to 
be normal.  

Private post-service medical reports dated in 2003 reflect 
the Veteran's complaints of right sciatica.  Of particular 
significance to the Board is the fact that the claims folder 
contains no competent evidence of a diagnosis of peripheral 
neuropathy of the Veteran's right lower extremity.  Private 
and VA outpatient treatment records are negative for any such 
diagnosis.  

Additionally, following a physical examination of the 
Veteran's right lower extremity in June 2007 which provided 
normal findings, the VA examiner concluded that the Veteran 
does not have a diabetic-related peripheral vascular disease 
in his lower extremities.  Also, an electromyography 
completed on the Veteran's right leg almost one week later in 
the same month was within normal limits, with no signs of 
neuropathy secondary to diabetes or other disease.  

The Board has considered the Veteran's assertions that he has 
peripheral neuropathy of his right leg as a result of his 
diabetes.  In particular, he has described numbness in this 
extremity.  In this regard, the Board notes that the Veteran 
is competent to report symptoms because such actions come to 
him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

Indeed, in the present appeal, the June 2007 VA examiner 
expressed his opinion that the Veteran's right leg 
neurological complaints are likely associated with 
radiculopathy that was caused by his lumbar spondylosis.  In 
any event, as the post-service medical evidence illustrates, 
a diagnosis of peripheral neuropathy of the Veteran's right 
lower extremity is not shown.  Based on this evidentiary 
posture, the preponderance of the evidence is clearly against 
the veteran's claim for service connection for such a 
disability, on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The benefit-of-the-doubt rule does not apply, 
and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


            C.  Skin Disorder

The service treatment records are negative for complaints of, 
treatment for, or findings of a skin disorder.  Indeed, the 
service separation examination demonstrated that the 
Veteran's skin was normal.  

Post-service medical records reflect initial dermatological 
treatment for dermatitis in August 1992.  At the VA diabetes 
mellitus examination subsequently conducted in June 2007, the 
examiner diagnosed folliculitis and onychomycosis.  The VA 
examiner opined that the Veteran's skin problems were 
associated with his service-connected diabetes mellitus, 
concluding that "diabetes increases susceptibility to 
infections."  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that competent evidence of record supports the 
conclusion that the Veteran's service-connected diabetes 
caused his diagnosed as folliculitis and onychomycosis as 
diagnosed at the time of June 2007 VA examination.  As such, 
service connection for a skin disorder, diagnosed as 
folliculitis and onychomycosis, as secondary to the 
service-connected diabetes mellitus, is granted.  


	D.  Chronic Seizure Disorder

Service treatment records are negative for complaints of, 
treatment for, or findings of either a seizure disorder or a 
psychiatric disability.  Indeed, the service separation 
examination demonstrated that the Veteran's neurologic and 
psychiatric systems were normal.  

As previously noted herein, the Veteran was discharged from 
active duty in July 1970.  In February 1971, he was treated 
for a seizure disorder.  

Subsequently, at a VA epilepsy and narcolepsy examination 
conducted in June 2007, the examiner concluded that, despite 
the remote history of seizures, there remained no evidence of 
a current seizure disorder.  Approximately one week later in 
the same month, the Veteran underwent an electroencephalogram 
(EEG) which provided abnormal results (including "some 
asymmetrical left temporal sharp waves and some mild slowing 
intermittently evident from left mid and anterior temporal 
denervations particularly during drowsiness").  The 
neurologist explained that the findings were consistent with, 
and suggestive of, a seizure tendency but were not diagnostic 
of one.  

In a subsequent addendum, the June 2007 VA examiner explained 
that "[t]he diagnosis of [a] seizure disorder even in the 
presence of an abnormal EEG . . . [requires] a history of 
[an] actual seizure within a prescribed time period of one 
year."  In the present case, the Veteran had reported no 
seizures since 1971.  [Indeed, he admits not currently 
receiving treatment for seizures.  See, e.g., T. at 17.]  
Thus, because the Veteran had not had a seizure in more than 
25 years, the June 2007 VA examiner concluded that a 
diagnosis of a chronic seizure disorder was not appropriate.  

The Board has considered the Veteran's assertions that he has 
been diagnosed with a seizure disorder (albeit in 1971).  In 
this regard, the Board notes that the Veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993). 

As the post-service medical evidence illustrates, a current 
diagnosis of a chronic seizure disorder is not shown.  Based 
on this evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for such a disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in 
the absence of proof of a present disability, there can be no 
valid claim).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The benefit-of-the-doubt rule does not apply, 
and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

        E.  PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, at a May 2007 VA 
outpatient psychiatric evaluation, the examining clinical 
psychologist diagnosed, on Axis I, chronic PTSD.  Thus, and 
based on this evidentiary posture, the Board finds that the 
first requirement for the grant of service connection for 
PTSD has been met.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, available service personnel records 
indicate that the Veteran served in the Republic of Vietnam 
from June 1969 to July 1970.  His primary military 
occupational specialty was that of a light vehicle driver.  

Significantly, however, available service personnel records 
are negative for any personal engagement in combat; award of 
any decoration, medal, or badge indicative of involvement in 
combat; or receipt of wounds as a result of action with enemy 
forces.  As such, the Veteran's statements alone are not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  Thus, the primary issue in 
the present case is whether the Veteran's reported in-service 
stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the evidence 
contained in the instant record.  

The Veteran maintains that, during his service with the 2nd 
Corp, 592nd Co., 234th Transportation Platoon in the Republic 
of Vietnam from June 1969 to July 1970, he drove 3-quarter 
ton to 20-ton vehicles.  His most specific in-service 
stressor purportedly occurred approximately four months 
towards the end of his tour when he drove a 5-ton gun truck 
in a convoy transporting small arm ammunition, small rockets, 
fuel, and chemicals from Cam Ranh Bay to Dalat and Ban Mie 
Thaot.  According to the Veteran, his convoy was once hit by 
small rockets, and the two gunners in the back of the convoy 
were killed.  Upon return to their unit at Cam Ranh Bay, he 
had to clean the truck and, in so doing, found pieces of 
flesh.  

In support of these contentions, the Veteran submitted a lay 
statement from his sister in June 2007.  According to the lay 
statement, when the Veteran returned home from Vietnam, he 
showed no interest in his family or friends.  The Veteran's 
sister also described the Veteran as angry and restless.  

In September 2007, the RO considered this evidence and 
concluded that it lacked the specificity to be used to 
conduct a meaningful search of the Veteran's purported 
in-service stressor with the appropriate verifying agency.  
In the Formal Finding On A Lack Of Information Required To 
Verify Stressor(s) In Connection To The PTSD Claim, dated in 
September 2007, the RO listed its multiple but unsuccessful 
attempts to obtain more specific information from the Veteran 
regarding his purported in-service stressor.  

In this regard, the Board notes that, at the recent hearing 
before the undersigned Acting VLJ, the Veteran was once again 
asked to provide more specific details of his purported 
in-service stressors.  Unfortunately, the Veteran was unable 
to recall more specific details concerning the enemy fire 
that his convoys sustained in Vietnam.  T. at 26-29.  

The Board understands that the Veteran has difficulty 
discussing traumatic events.  Unfortunately, without specific 
information regarding his purported in-service stressors-
including the approximate time (month and year) and place of 
these events, the Board agrees that any attempt to verify 
them would be futile.  

Further, as the Veteran has not served in combat, his 
statements alone are not sufficient to establish the 
occurrence of his claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Available evidence of record does not support the 
Veteran's purported in-service stressors.  He has been unable 
to provide more specific information of his purported 
in-service stressors such that they could be verified.  The 
Board must conclude, therefore, that the Veteran's claimed 
in-service stressors have not been corroborated.  

In such circumstances, consideration of the third requirement 
for a grant of service connection for PTSD (concerning the 
existence of medical evidence of a link between current 
symptomatology and the claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f) (2008).  See also, Reonal 
v. Brown, 5 Vet. App. 458 (1993) (in which the Court 
stipulated that a medical opinion based on an inaccurate 
factual premise is not probative).  The preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for coronary artery disease, as secondary 
to the service-connected diabetes mellitus, is granted.  

Service connection for a skin disorder, diagnosed as 
folliculitis and onychomycosis, as secondary to the 
service-connected diabetes mellitus, is granted.  

Service connection for peripheral neuropathy of the right 
lower extremity, on a direct basis and as secondary to the 
service-connected diabetes mellitus, is denied.  

Service connection for a chronic seizure disorder is denied.  

Service connection for PTSD is denied.  


REMAND

I.  Service Connection For Prostatitis, On A Direct Basis And 
As Secondary To In-Service Exposure To Herbicides

The Board acknowledges that service treatment records are 
negative for complaints of, treatment for, or findings of 
prostatitis.  Indeed, the service separation examination 
demonstrated that the Veteran's genitourinary system was 
normal.  

A post-service medical record indicates that, in September 
2002, the Veteran was treated for prostatitis.  An April 2003 
private medical report notes that the Veteran's medical 
problems include recurrent prostatitis.  [In particular, 
recent renewed symptoms required treatment.]  An August 2007 
list of the Veteran's medical problems includes benign 
hypertrophy of his prostate without urinary obstruction.  

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Although prostatitis is not a disease listed 
at 38 C.F.R. § 3.309(e), service connection may still be 
granted for this disorder based on in-service exposure to 
herbicides if competent evidence supports such a nexus.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded a VA examination 
pertinent to his prostatitis claim.  In light of the recent 
post-service evidence of recurrent prostatitis, the Board 
believes that a remand of this issue is necessary.  
Specifically, on remand, the Veteran should be accorded a 
relevant VA examination to assess the etiology of any 
prostatitis that he may have-and, in particular, to 
determine whether any such disability may be the result of 
his exposure to herbicides during his service in the Republic 
of Vietnam.  



II.  Service Connection For A Visual Disorder, On A Direct 
Basis And As Secondary To The Service-Connected Diabetes 
Mellitus

The Board acknowledges that service treatment records are 
negative for complaints of, treatment for, or findings of an 
eye disorder.  Indeed, the service separation examination 
demonstrated that the Veteran's eyes were normal.  

According to post-service medical records, in July 1998, the 
Veteran was treated for bilateral irritative and chronic 
inflammation conjunctivitis.  VA examinations conducted in 
2007 provided diagnoses of decreased visual acuity, 
refractive error characterized as presbyopia, mild bilateral 
cataracts, and "dry eye."  

Although the June 2007 VA examiner noted that "diabetes can 
exacerbate problems with vision," this examiner also 
concluded that the Veteran's decreased visual acuity is not a 
complication of diabetes.  An August 2007 VA examination 
report showed decreased visual acuity and noted diagnoses of 
cataract, blepharitis, and dry eye.  It was indicated that 
there was no diagnosis of diabetic retinopathy and the other 
findings were not related to diabetes.  An October 2007 VA 
examiner diagnosed refractive error characterized as 
presbyopia, mild bilateral cataracts, and "dry eye."  In 
addition, this optometrist expressed her opinion that the 
Veteran's cataracts and "dry eye" symptoms are not related 
to his diabetes.  Indeed, this physician opined that the 
Veteran has no retinopathy related to, or other ocular 
complications of, his diabetes.  

Significantly, however, the examiner provided no rationale 
for her conclusion that the Veteran has not visual problems 
associated with his service-connected diabetes.  Of 
particular importance to the Board in this regard is the fact 
that the June 2007 VA examiner has stated that "diabetes can 
exacerbate problems with vision."  

Based on the conflicting evidence, the Board concludes that a 
remand of the Veteran's eye claim is necessary.  
Specifically, on remand, the Veteran should be accorded a 
pertinent VA examination to determine the nature, extent, and 
etiology of any diagnosed eye disorder.  

III.  Service Connection For A Lumbar Spine Disability

The Veteran contends that he injured his back in 
approximately October or November 1969 during his service in 
Vietnam and that treatment included only medication for pain 
and for muscle relaxation.  See, e.g., T. at 14-16.  In this 
regard, the Board acknowledges that service treatment records 
are negative for complaints of, treatment for, or findings of 
a low back disorder.  X-rays taken of the Veteran's 
lumbosacral spine in November 1968 were negative, and the 
subsequently-conducted service separation examination 
demonstrated that the Veteran's spine was normal.  

According to post-service medical records, computed 
tomography completed on the Veteran's lumbar spine in March 
1993 showed bulging of the intervertebral discs at L3-L4 and 
L4-L5; a question of a small superior imposed focal 
protrusion centrally, some prominence of the ligamentum 
fuavum, and some mild facet arthritic change at L4-L5; as 
well as borderline stenosis.  Magnetic resonance imaging 
(MRI) showed degenerative disc disease greatest at L4-L5 with 
mild bilateral neural foraminal narrowing at that level (in 
September 2002) as well as small right excentric disc 
herniation at L4-L5, mild posterior displacement of the 
traversing right L5 nerve root with increased disc 
displacement, mild canal stenosis, and very mild disc bulge 
at L3-L4 without stenosis (in December 2003).  Subsequent 
private and VA medical records reflect treatment for, and 
evaluation of, low back pain.  

In a May 2007 letter, a private physician who treated the 
Veteran between 1980 and 1992 expressed his opinion that the 
Veteran's back problems were "the direct result of injuries 
sustained while he served . . . in Vietnam."  According to 
that correspondence, the Veteran had reported having 
sustained a back injury when he fell off a trailer that he 
was pulling in Vietnam.  

Importantly, however, the doctor does not appear to have had 
access to, and thus an opportunity to review, the Veteran's 
claims folder.  Indeed, the physician noted that the 
Veteran's medical records are no longer available.  

In any event, and of particular importance to the Board is 
the fact that, although service treatment records including 
the November 1968 lumbosacral spine X-rays were negative, 
there was an apparent need to conduct this radiographic 
study.  In light of this evidentiary posture, as well as the 
fact that the Veteran has not been accorded a VA examination 
pertinent to his low back claim, the Board finds that a 
remand of this issue is necessary.  Specifically, on remand, 
the Veteran should be accorded a relevant VA examination to 
determine the etiology of his current low back disability.  

IV.  Service connection for hypertension

The service treatment records are negative for complaints of, 
treatment for, or findings of hypertension.  Indeed, at the 
separation examination, the Veteran had a blood pressure 
reading of 120/74.  According to post-service medical 
records, several April 2007 private medical reports note that 
the Veteran's medical problems include hypertension.  Also, 
the June 2007 VA diabetes mellitus examination contains a 
diagnosis of hypertension as well as the examiner's notation 
that the Veteran was diagnosed with hypertension in 2005.  

In light of the evidence of record, the Board finds that the 
Veteran should be afforded a VA examination to determine 
whether he currently has hypertension, and if so, whether it 
is due to service or the service-connected diabetes mellitus.

V.  Service Connection For A Psychiatric Disability Other 
Than PTSD

The Veteran maintains that the seizure that he initially 
experienced in 1971 shortly after his discharge from service 
subsequently developed into a psychiatric disability 
manifested by anxiety attacks.  See, e.g., T. at 16-19.  In 
this regard, the Board acknowledges that service treatment 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disability.  Indeed, the service 
separation examination demonstrated that the Veteran's 
psychiatric systems were normal.  

According to a May 1971 letter, however, a private 
psychiatric physician explained that he had attempted to 
treat the Veteran for a "seizure like" episode in early 
1971 but that the Veteran had refused help.  The doctor 
stated that, at that time, he "did not have any doubt that 
the patient [the Veteran] . . . [was] in need of psychiatric 
help."  Indeed, a psychiatric evaluation that was completed 
in February 1971 resulted in a diagnosis of a depressive 
neurosis.  

Subsequent post-service medical records reflect treatment 
for, and evaluation of, depression in April, May, and August 
2007).  At the August 2007 psychiatric examination in 
particular, the examiner concluded that the Veteran's 
depression is not related to his service.  Significantly, 
however, the examination report is unclear as to whether the 
examiner had access to, and thus an opportunity to review, 
the Veteran's claims folder.  An August 2007 addendum 
includes the examiner's notation that he had reviewed the 
"Notice of Separation from U.S. Naval Service dated 30 Sep 
1949."  In this regard, the Board notes that the Veteran was 
born in October 1947, did not enter active duty with the 
United States Army until December 1968, and was not 
discharged therefrom until July 1970.  Of particular 
importance to the Board in this regard is the fact that the 
examiner has given no indication that he has indeed reviewed 
the Veteran's claims folder, including in particular the May 
1971 private medical statement documenting the Veteran's 
psychiatric problems shortly after his discharge from 
service.  

Based on this evidentiary posture, the Board finds that a 
remand of the Veteran's psychiatric claim is necessary.  
Specifically, on remand, the Veteran should be accorded a 
current VA psychiatric examination to determine the etiology 
of any psychiatric disability, including depression, that he 
may have.  


VI.  Initial Rating In Excess Of 10 Percent For Diabetes 
Mellitus

The Veteran last underwent a VA examination of his 
service-connected diabetes mellitus in June 2007.  According 
to the report of that examination, treatment for his diabetes 
at that time included only a restricted or special diet.  He 
was not limited, or restricted in any way, in the ability to 
perform strenuous activities.  

Subsequently, at the December 2008 hearing, the Veteran 
testified that his diabetes has worsened.  In particular, he 
asserted that his blood sugar levels have risen.  T. at 3-5.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's assertions that his blood sugar levels have 
increased since the last VA examination of his diabetes in 
June 2007, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of this 
service-connected disability.  

VII.  TDIU

As previously noted herein, the Veteran is retired from his 
employment as a wildland firefighter with the United States 
Forest Service, and the cause of his retirement is 
eligibility by age or duration of his work.  Importantly, 
however, a June 2007 VA examiner found the Veteran to have 
some (albeit mild) impairment in his daily activities as a 
result of his diabetes mellitus.  Further, the file contains 
no evidence of the effect that the remanded disabilities on 
appeal may have on his ability to work (regardless of his 
age) or on his daily activities.  

Consequently, the Board finds that a remand of the issue of 
entitlement to a TDIU is necessary.  The purpose of the 
remand is to accord the agency of original jurisdiction an 
opportunity to obtain a medical opinion concerning the 
Veteran's employability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Obtain copies of all records of VA 
treatment of the Veteran, including 
treatment for prostate, eye, low back, 
and psychiatric disorder, as well as for 
diabetes mellitus and hypertension since 
August 2007.  Associate all such 
available records with the claims folder.  

2.  Thereafter, schedule the Veteran 
for the following VA examinations as 
appropriate for the claimed 
disabilities.  The claims folder must 
be made available to the examiner in 
conjunction with the examination, and 
the examiner must note in the 
examination report that he/she had an 
opportunity to review the file.  

All indicated studies, to include x-rays 
as appropriate, should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  Complete 
rationale should be given for all 
opinions reached.  


Prostatitis:  For any prostatitis 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to active 
service (including whether any such 
disability is consistent with the 
Veteran's in-service herbicide exposure).  

Eye Disorder:  For any eye disorder 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service, or was caused or aggravated by 
the Veteran's diabetes mellitus.  

Lumbar Spine disability:  For any lumbar 
spine disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that such 
disorder had its clinical onset in 
service or is otherwise related to active 
service (including whether any such 
disability is consistent with the 
Veteran's purported in-service fall).  

Hypertension:  If hypertension is 
currently diagnosed on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service, is otherwise 
related to active service or whether 
hypertension is caused or aggravated by 
the Veteran's diabetes mellitus.  

Psychiatric disability other than PTSD: 
For any psychiatric disability other than 
PTSD diagnosed on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service or is otherwise 
related to active service.  

Service-connected diabetes mellitus:  
The examiner should address the current 
severity of the Veteran's diabetes 
mellitus.  All pertinent pathology 
should be noted in the examination 
report.  In particular, the examiner 
should discuss the presence of (e.g., 
need for), or the absence of a need for 
a restricted diet, insulin, oral 
hypoglycemic agent, regulation of 
activities, episodes (including 
frequency) of ketoacidosis or 
hypoglycemic reactions, diabetic-
related complications (of either a 
noncompensable, or compensable, level), 
and progressive loss of weight and 
strength.  

The examiner should also address the 
impact of the Veteran's service-
connected diabetes mellitus on his 
ability to work (regardless of his 
age).

3.  Following completion of the above, 
re-adjudicate the issues of entitlement 
to service connection for service 
connection for prostatitis (on a direct 
basis and as secondary to in-service 
exposure to herbicides), a visual 
disorder (on a direct basis and as 
secondary to the service-connected 
diabetes mellitus), a lumbar spine 
disability, hypertension (on a direct 
basis and as secondary to the service-
connected diabetes mellitus, and a 
psychiatric disability other than PTSD; 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected diabetes mellitus; 
and entitlement to a TDIU.  

If the decisions remain in any way 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


